Citation Nr: 0104056	
Decision Date: 02/09/01    Archive Date: 02/15/01	

DOCKET NO.  95-30 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The appellant had active service from November 1963 to 
December 1965.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 1994 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico which, in part, denied the reopening of the appellant's 
claims of entitlement to service connection for a psychiatric 
disorder and a back disorder.

The December 1994 RO rating decision also denied a permanent 
and total disability rating due to non-service-connected 
disabilities.  The appellant perfected an appeal from that 
denial.  Thereafter, in an April 1999 rating decision, the RO 
granted a permanent and total disability rating due to non-
service-connected disabilities, effective April 20, 1993, the 
date of the pension claim.  Therefore, the issue of 
entitlement to a permanent and total disability rating for 
pension purposes is moot.

The Board notes that the appellant's claims for service 
connection for a psychiatric disorder and a back disorder 
were first denied in an RO rating decision issued in May 
1981.  The appellant was notified of the denials and he did 
appeal, however, each claim was denied in the Board decision 
issued in March 1985.  The appellant did not attempt to 
reopen these claims until March 1993.  The March 1985 Board 
decision, therefore, represents the last final action on the 
merits.  Glynn v. Brown, 6 Vet. App. 523 (1994).  That 
decision also represents the last final decision on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).


FINDINGS OF FACT

1.  The last final disallowance of the appellant's claim for 
service connection for an acquired psychiatric disorder was 
the March 1985 Board decision. 

2.  Evidence received since the March 1985 Board decision is 
new and bears directly and substantially on the matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the claim for service 
connection for an acquired psychiatric disorder.

3.  The last final disallowance of the appellant's claim for 
service connection for a back disorder was the March 1985 
Board decision.

4.  Evidence received since the March 1985 Board decision is 
new and bears directly and substantially on the matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the claim for service 
connection for a back disability.

5.  The record contains evidence of a current diagnosis of 
both post-traumatic stress disorder (PTSD) and a compression 
fracture deformity at T12.

6.  The record contains a written statement from a VA fee 
basis physician that the appellant's PTSD is related to his 
active service and testimony from the appellant that he 
suffered back trauma during his military service.


CONCLUSIONS OF LAW

1.  The March 1985 Board decision denying the appellant's 
claims for service connection for an acquired psychiatric 
disorder and a back disorder is final.  38 U.S.C.A. § 7104(b) 
(West 1991).

2.  New and material evidence has been received and the claim 
of entitlement to service connection for an acquired 
psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2000).  

3.  New and material evidence has been received and the claim 
of entitlement to service connection for a back disability is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence" which raises a reasonable possibility 
that the claim can be allowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  The 
credibility of the evidence is presumed for the purpose of 
reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).

In addition, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter Court) has held that the 
new and material evidence necessary to reopen a previously 
and finally disallowed claim must be secured or presented 
since the time that the claim was finally disallowed on any 
basis, not only since the time the claim was last disallowed 
on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  
As previously noted, the March 1985 Board decision, the last 
time the two service connection claims at issue were finally 
disallowed on any basis, is final and may not be reopened in 
the absence of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(a).

The appellant is now seeking to reopen his claims for service 
connection for an acquired psychiatric disorder and a back 
disability.  With respect to these claims, the Board finds, 
as discussed below, that he has submitted new and material 
evidence.

The evidence of record considered by the Board before 
rendering its March 1985 included the appellant's service 
medical records and records relating to treatment he received 
at VA facilities.  The March 1985 Board decision denied 
service connection for an acquired psychiatric disorder on 
the basis that no such disorder was shown during the 
appellant's active service and because a psychiatric 
impairment of any nature was not demonstrated until many 
years following the appellant's separation from active 
service.  The March 1985 Board decision also denied service 
connection for a back disability on the basis that, while the 
appellant was seen with complaints relating to his back 
during service, there was no diagnosis of a back disability 
during service or subsequent to service.

The Board has considered each item of evidence that has been 
added to the record since the March 1985 Board decision to 
determine if it meets the test of being new and material.  
This evidence includes the report of a July 1993 VA MRI scan 
of the appellant's thoracolumbar spine indicating the 
existence of a compression fracture deformity of T12 with 
associated degenerative disc disease at T11-12 and T12-L1.  
At various times, including during a May 2000 VA examination 
and his March 1996 personal hearing, the appellant reported 
that the fracture of the 12th thoracic vertebra is related to 
his carrying of a very heavy ammunition box during his active 
service.  The additional evidence also includes an April 12, 
2000 VA fee basis medical record indicating that the 
appellant has PTSD related to his active service.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  When a veteran served 90 
days or more during a period of war or during peacetime 
service after December 31, 1946, and a psychosis or arthritis 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection for PTSD 
requires medical evidence diagnosing PTSD, as well as a link 
established by medical evidence between current symptoms and 
an in-service stressor and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).

Under the test established by Elkins v. West, 12 Vet. App. 
209 (1999) (en banc), it must first be determined whether the 
veteran has presented new and material evidence.  In Hodge v. 
West, 155 F. 3d. 1356, 1363 (Fed. Cir. 1998), it was noted 
that while "not every piece of new evidence is 'material'; we 
are concerned, however, that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Considering this, the Board concludes 
that the recent medical evidence indicating that the 
appellant currently has PTSD that is related to events he 
reports occurred during his active service and the medical 
evidence demonstrating a T-12 compression fracture that he 
testified is related to an inservice incident of back trauma, 
contributes "to a more complete picture of the circumstances 
surrounding the origin of" any currently manifested acquired 
psychiatric disability or back disability.  Id.  

The Board concludes that the fee basis physician statements 
received in April 2000, the VA radiographic reports 
demonstrating a T12 compression fracture and the appellant's 
March 1996 testimony are "new" because they were not 
previously of record.  Having decided that the newly 
presented evidence is "new," the Board also concludes that 
said evidence is "material" in the sense of being relevant 
to and probative of the issues at hand in this case because 
it tends to show that the appellant's psychiatric and back 
disorders are, at least in part, due to in-service events.  
While not commenting on the reliability, credibility or 
thoroughness of this evidence, they indicate, when taken at 
face value, that the appellant has a psychiatric condition 
and back condition that are related to service.  This 
evidence, for purposes of determining whether the claims 
should be reopened, are presumed credible because they are 
not inherently incredible or beyond the competence of the 
issuing persons.  Therefore, new and material evidence has 
been submitted and the claims are reopened.  38 U.S.C.A. 
§ 5108.  


ORDER

New and material evidence has been submitted and the claim of 
entitlement to service connection for an acquired psychiatric 
disorder is reopened.  To this extent only, the appeal with 
respect to this issue is granted.  

New and material evidence has been submitted and the claim of 
entitlement to service connection for a back disability is 
reopened.  To this extent only, the appeal with respect to 
this issue is granted.  


REMAND

By official letter dated November 13, 2000, the appellant was 
informed that his appeal was being certified to the Board.  
On December 20, 2000, the Board received additional evidence 
from the appellant.  No waiver of RO consideration was 
attached.  Accordingly, absent a waiver from the appellant, 
this case must be remanded to the RO for initial 
consideration of the evidence received at the Board.  38 
C.F.R. § 20.1304. 

The record also indicates that the appellant has been awarded 
Social Security disability benefits.  However, it does not 
appear that any attempt has been made to obtain records from 
the Social Security Administration relating to this award.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-
2100(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, 
because, in part due to the reopening granted herein, the RO 
has not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.

In light of the above, the appeal is REMANDED to the RO for 
the following:

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  If the 
benefits sought on appeal remain denied, 
the appellant and the appellant's 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

If an examination is scheduled, the appellant is hereby 
notified that it is the veteran's responsibility to report 
for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. HANNAN
	Acting Member, Board of Veterans' Appeals


 



